1 Jeremy L. Friedman, CA Bar No. 142659
     LAW OFFICE OF JEREMY L. FRIEDMAN
2 2801 Sylhowe Road
     Oakland, Ca. 94610
3 Tel: (510) 530-9060
     Fax: (510) 530-9087
4
     Attorney for plaintiffs and putative class
5
6                               UNITED STATES DISTRICT COURT
7                             NORTHERN DISTRICT OF CALIFORNIA
8
     LUNELL GAMBLE, and SHEILA             )          Case No. 4:17-cv-06621-YGR
9 KENNEDY, on behalf of themselves as      )
     well as a class of similarly situated )          STATEMENT OF COMPLIANCE
10   individuals,                          )          WITH JULY 19, 2019, ORDER ON
                                           )          PLAINTIFF’S RULE 16 MOTION
11          Plaintiffs                     )
                                           )          Date: August 29, 2019
12   vs.                                   )          Time: 9:01 a.m.
                                           )          Courtroom 1
13   KAISER FOUNDATION HEALTH              )
     PLAN, INC; KAISER FOUNDATION )                   Hon. Yvonne Gonzalez Rogers
14   HOSPITALS, INC.; and THE              )
     PERMANENTE MEDICAL GROUP;             )
15   all doing business as KAISER          )
     PERMANENTE MEDICAL CARE               )
16   PROGRAM                               )
                                           )
17          Defendants                     )
     _________________________________ )
18
            Pursuant to the Court’s July 19, 2019, Order (ECF 134), plaintiffs Lunell Gamble
19
     and Sheila Kennedy file this statement regarding their plan to proceed with this action,
20
     along with a certification of counsel regarding compliance with the Court’s Order.
21
            Plaintiffs brought their Rule 16 Motion in order to address, up front, potential
22
     conflict of interests that might arise during settlement discussions in this case, particularly
23
     in the event defendant seeks to pit plaintiffs against their counsel over statutory fees during
24
     negotiations. The motion was based in part on excerpts of the terms from the retainer
25
     agreement, which itself is modeled on standard practices in the industry since the Supreme
26
     Court’s ruling in Evans v. Jeff D., 475 U.S. 717 (1986). As was stated at the conference,
27
     counsel requested the Court’s review of the potential conflict issue early on, as ethically he
28
     would not want to continue in the case in conflict with his clients.
 1          Plaintiffs’ counsel promptly provided a copy of the Court’s July 19, 2019, order to
 2 the plaintiffs, and since then counsel has spoken several times with each on the telephone
 3 and in person to discuss it. In addition, plaintiffs were advised to obtain advice from
 4 independent counsel regarding the Order and the retainer agreement, and both appreciated
 5 that the Court was addressing their interests in the matter.
 6          In response to the Court’s order, plaintiffs state that they wish to continue in the
 7 litigation if possible under a revised retainer agreement that will satisfy the Court’s Order
 8 concerning the potential conflict during settlement negotiations. Plaintiffs’ counsel has
 9 prepared a proposed revised retainer agreement for the plaintiffs, with redline markings
10 showing the additions and changes to the original retainer agreement. Counsel attests to the
11 terms of the proposed revised agreement, as described below:
12                 PROPOSED CLARIFICATIONS AND MODIFICATIONS
13          1. No Assignment of the Right to Claim or Waive Statutory Fees. In the original
14 agreement, plaintiffs agreed any “attorneys’ fees that may be recovered from defendants in
15 this case shall belong to Attorneys, to whom [they] assign[ed] their rights” (emphasis
16 supplied). Counsel intended, and plaintiffs understood, that the assignment went to fees
17 recovered – i.e., the right to collect those fees – but that the clients did not assign the right to
18 claim or waive counsel’s statutory fees during negotiations. In addition, as the Court ruled,
19 the original agreement did not distinguish between federal and state statutes, which may be
20 governed differently. To address the Court’s concerns, the proposed revised retainer
21 agreement includes the following changes:
22          Prior agreement: “all attorneys’ fees recovered pursuant to any statutory or
23 common law fee-shifting provisions, Federal and California, for work done in connection
24 with this litigation are property of the attorneys, as provided by California law (Flannery v
25 Prentice) and shall not be regarded as property of the client.
26          Proposed agreement: “The right to collect all attorneys’ fees recovered pursuant to
27 any statutory or common law fee-shifting provisions, Federal and California, for work done
28 in connection with this litigation are property of the attorneys, as provided by California law
     (Flannery v Prentice) and shall not be regarded as property of the client.”

                          Statement of Compliance re Order on Rule 16 Motion – Page 2
1     Prior agreement:
2    The Court may order, or the parties to the litigation may agree, that the
     defendants will pay some or all of attorneys' fees, costs, or both. Any such
3    order or agreement will not affect Client’s obligations under this agreement
4    except as stated in this Section regarding calculation of the amount of attorneys'
     fees owed under this agreement and as stated in Section 6. Client agrees that
5    any attorneys' fees that may be recovered from defendants in this case shall
     belong to Attorneys, to whom Client assigns her rights. Client understands
6    that, under California law, the assignment of these rights may raise a potential
7    conflict of interest between Client and Attorneys in the context of settlement
     agreements. This includes Attorneys right to claim, negotiate and settle any
8    claim to statutory fees simultaneously with the representation of Client in the
     prosecution of her claims. Client has been advised of this potential conflict, of
9    her option of seeking additional legal counsel in connection with this conflict,
10   and Client expressly agrees to this assignment.

11    Proposed agreement:
12   The Court may order, or the parties to the litigation may agree, that the
     defendants will pay some or all of attorneys' fees, costs, or both. Any such
13   order or agreement will not affect Client’s obligations under this agreement
14   except as stated in this Section regarding calculation of the amount of attorneys'
     fees owed under this agreement and as stated in Section 6. Client agrees that
15   any attorneys' fees that may be recovered from defendants in this case shall
     belong to Attorneys. Client assigns to Attorneys the right to collect any
16   statutory fees awarded by the court or determined during settlement. Consistent
17
     with the law (which may vary between federal and state claims), client assigns
     to attorneys all other rights with respect to statutory fees, except that, consistent
18   with California law and rules of ethics, Client retains the right to direct
     Attorneys to accept a written settlement offer without Attorneys’ consent. As
19   stated in Section 7 below, however, Client agrees that if she waives or
20
     compromises Attorneys’ right to claim statutory fees against the defendant
     without the Attorneys’ consent, she will have a dispute with Attorneys over
21   fees that must be addressed and resolved after the settlement, between
     themselves, by a neutral third party, or the Court. Client understands that,
22   under California law, the assignment of these rights may raise a potential
     conflict of interest between Client and Attorneys in the context of settlement
23
     agreements. This includes Attorneys right to claim, negotiate and settle any
24   claim to statutory fees simultaneously with the representation of Client in the
     prosecution of her claims. Client has been advised of this potential conflict, of
25   her option of seeking additional legal counsel in connection with this conflict,
     and Client expressly agrees to this assignment.
26
27
28



                    Statement of Compliance re Order on Rule 16 Motion – Page 3
 1         2. Clients Do Not Expect or Desire Contingent to Fees Be Paid as a Percentage.
 2 In the original agreement, plaintiffs acknowledged that they were retaining counsel on a
 3 contingent basis, but they understood that to mean the nature of the representation, not the
 4 payment of a “contingency fee” as a percentage of their damages. Under the contract, if – as
 5 was expected – attorneys fees determined by hours, rates and consideration of contingent
 6 risk exceeded the percentage of the plaintiffs’ damages, then plaintiffs and attorney
 7 understood that prevailing party fees would be paid by defendants, negotiated or determined
 8 by the Court separate from the damage award. Under the structure of the original retainer
 9 agreement, once substantial amount of attorney effort was required, it is in the plaintiffs’
10 interest to have counsel’s fees determined separately, as those fees do not reduce the
11 plaintiffs’ recovery.
12         In the proposed revised agreement, this is made express:
13        Client acknowledges that Attorneys’ time, market rates and expenditures on her
          behalf may have no relation to the amount of her damages, and that in this case
14        may have already exceeded 1/3 the amount that Client anticipates she might
15        recover for her individual damages by way of settlement or judgment.

16         Further, the prior agreement read:
17        Client has been given the choice of paying monthly for attorneys' fees on an
          hourly rate basis and for costs, as an alternative to a contingent fee. Client
18        understands that if she chooses to pay fees on an hourly rate basis, rather than a
19        contingent fee basis, she must pay all fees and costs even if the claims are lost.
          Clients knowingly and voluntarily agrees to pay fees on a contingent fee basis,
20        or have statutory fees paid at a rate that is a multiple of Attorneys’ then-current
          noncontingency hourly rate (Ketchum v. Moses), because fees are not paid
21        before any amount is recovered and Client will not owe any attorneys' fees if
22        she does not prevail against defendants.

23         The proposed revised agreement adds:
24        In light of the acknowledgment regarding the amount of attorneys’ fees in this
          case, Client acknowledges fees will not be determined as a percentage of her
25        recovery. Client prefers that Attorneys fees are determined separate from any
26        settlement or judgment on her damages, such that she will not have to pay any
          fees out of her recovery.
27
28



                           Statement of Compliance re Order on Rule 16 Motion – Page 4
 1         3. No Penalty for Exercising Right to Direct a Settlement With Waiver. In the
 2 original agreement, counsel included a provision to protect the right to recover a reasonable
 3 attorney fees from defendant under the California Fair Employment and Housing Act if
 4 plaintiffs prevail in the litigation. See Flannery v. Prentice, 26 Cal. 4th 572, 582-583 (2001)
 5 (“Attorneys considering whether to undertake cases that vindicate fundamental public
 6 policies may require statutory assurance that, if they obtain a favorable result for their
 7 client, they will actually receive the reasonable attorney fees provided for by the Legislature
 8 and computed by the court”); id, at 588 n.16 (“allowing lawyers to contract with their
 9 clients for an assignment of the right to fees should enhance the public’s access to
10 competent counsel”) (quoting State Bar Standing Com. on Prof. Responsibility and
11 Conduct, Formal Opn. No. 1994-136 (1994), at 3); Lindelli v. Town of San Anselmo, 139
12 Cal. App. 4th 1499, 1514-1516 (2006) (California protects the “certainty that attorneys who
13 undertake public interest cases will receive compensation”).
14         Although California law differs from federal law on this point, even in Evans v. Jeff
15 D., the Supreme Court addressed assignment by statute, not assignment by contract. As
16 pointed out by Justice Brennan in his dissent:
17        it may be that civil rights attorneys can obtain agreements from their clients not
          to waive attorney’s fees. Such agreements simply replicate the private market
18        for legal services (in which attorneys are not ordinarily required to contribute to
19        their client’s recovery), and thus will enable civil rights practitioners to make it
          economically feasible -- as Congress hoped -- to expend time and effort
20        litigating civil rights claims. [Evans v. Jeff D., 475 U.S. at 766.]
21         Since Evans v. Jeff D., such written assignments are the “usual course.” Gordon v.
22 City of New York, 2015 U.S. Dist. LEXIS 44271, *12-13 (E.D.N.Y. 2015). In Gordon, the
23 district court recognized the federal rule (consistent with Evans v. Jeff D.) that prevailing
24 parties – not counsel – are entitled to seek fees, but it still went on to hold: “this principle
25 does not preclude plaintiff from granting her attorney the authority to negotiate both the
26 amount of her damages and the counsel’s fees to which he would be entitled. Plaintiff is
27 entitled to attorney’s fees solely for the purpose of compensating her attorney.”
28



                          Statement of Compliance re Order on Rule 16 Motion – Page 5
 1        [I]n the usual course, the stipulation of settlement provides – as it did in this
          case – for the payment of the entire amount of the settlement to the attorney,
 2        and directs him to deliver payment to the plaintiff in the amount she agreed to
 3        accept. As the Supreme Court observed in [Astrue v. Ratliff, 560 U.S. 586
          (2010)] “attorneys are the beneficiaries, and, almost always, the ultimate
 4        recipients of the fees that the statute awards to ‘prevailing parties.’” This is
          particularly true where, as here, the attorney is entitled to payment under a
 5        retainer agreement. Consequently, this line of cases does not preclude a
 6        plaintiff from authorizing her attorney to enter into an agreement to settle her
          claims for a set amount of damages and attorney’s fees that he separately
 7        negotiates. [Id. (citation omitted).]
 8          Plaintiffs’ counsel understands that this Court – in the July 19, 2019, Order – did not
 9 so much take issue with the existence of a contractual provision protecting the right to
10 negotiate or compromise statutory fees, as it concluded that the requirement of a 2.0
11 multiplier would be a “penalty” for the client’s exercise of her settlement authority.
12 Plaintiffs’ counsel respectfully submits that he intended no penalty by this provision.
13 Counsel included provisions in the agreement to reflect the value of statutory fees under
14 California law. In Ketchum v. Moses, 24 Cal.4th 1122 (2001), the California Supreme Court
15 expressly departed from federal law, and held that “reasonable attorneys’ fees” under
16 California fee-shifting statutes should be determined in consideration of substantial
17 contingent risk multipliers. In the event that the lodestar calculation is made on the basis of
18 market non-contingent rates – i.e., rates that are paid to attorneys for every hour worked,
19 without much delay and without regard to the outcome of the litigation – the market
20 demands, and courts employing California law award, an enhanced fee. Plaintiffs’ counsel
21 represented the fee claimant in Ketchum v. Moses, and won a 2.0 contingent risk multiplier
22 from the trial court. He then represented petitioner in the California Supreme Court, which
23 preserved the right to such multipliers for those who litigate California claims. As a result,
24 civil rights litigators have been discouraged from bringing actions based solely on federal
25 rights, but plaintiffs such as Gamble and Kennedy here are able to find counsel willing to
26 undertake the lengthy, risky litigation needed to vindicate their rights. In light of all of this,
27 the original retainer agreements stated the calculation not as a penalty, but to set forth the
28 formula for determining the reasonable value of the statutory fees.



                          Statement of Compliance re Order on Rule 16 Motion – Page 6
1        Nevertheless, it is plaintiffs’ counsel’s intention to modify the agreement to meet the
2 Court’s concerns. To that end, he has proposed a revised agreement. Under the proposed
3 terms, any dispute between plaintiffs and counsel over the value of statutory fees would be
4 submitted in the first instance to the Court. Whereas the previous agreement read:
5       It is agreed that no settlement of these claims may be made without Client’s
        prior agreement. If, in settlement of this litigation, Client waives the right to
6       recover attorneys' fees, costs or expenses (including partial waivers or
7       compromises) without the consent of Attorneys, Client agrees to pay
        Attorneys: for waiver of fees, Attorneys’ lodestar amount (their then-current
8       hourly rate, as stated in section 5, as of the date of recovery times the number
        of hours expended on the case) times a contingent-risk multiplier of 2.0; and
9       for waiver of costs, all of the costs advanced by attorneys in this case, whether
10      or not a positive recovery is made by Client. Client understands that this
        agreement may give rise to potential disputes and conflicts between Attorneys
11      and Client at the time of settlement, and in particular, where the defendants
        offer a settlement conditioned on the waiver, partial waiver or compromise of
12      fees or costs and Attorneys are unwilling to agree to the waiver, partial waiver
13      or compromise. Client understands that this agreement to pay the difference
        between Attorneys’ statutory fees and costs and the amount of fees and costs
14      paid in settlement may limit, or even nullify Client’s recovery, and dissuade her
        from agreeing to a settlement with the defendants. Client has been advised of
15      the option of seeking additional legal counsel on the topic. Client expressly
16      agrees to this provision because she knows that otherwise Attorneys would be
        unwilling to enter into this agreement.
17
         In the proposed revised agreement, the section has been revised to read:
18
        It is agreed that no settlement of these claims may be made without Client’s
19      prior agreement. If, in settlement of this litigation, Client waives the right to
20
        recover attorneys' fees, costs or expenses (including partial waivers or
        compromises) in dispute with Attorneys over amounts, Client agrees to pay
21      Attorneys: for waiver of fees, out of her recovery the reasonable value of
        Attorneys’ statutory fees, as determined according to the legal standards
22      applicable for those statutory fees; and for waiver of costs, all of the costs
23
        advanced by attorneys in this case, whether or not a positive recovery is made
        by Client. Attorneys and Client agree that if a dispute over waiver or
24      compromise of statutory attorneys’ fees arises in this case, and if Client directs
        Attorneys to accept a settlement which waives or compromises fees, Attorneys
25      will consummate the settlement on Client’s behalf, and Attorneys and Client
        will thereafter jointly submit to the district court’s supplemental jurisdiction for
26
        a determination of reasonable Attorneys’ fees. If the Court declines to
27      determine the matter, the dispute may be submitted to a neutral third-party with
        the parties’ consent, or filed in the Superior Court.
28



                       Statement of Compliance re Order on Rule 16 Motion – Page 7
1          Client understands that this agreement may give rise to potential disputes and
           conflicts between Attorneys and Client at the time of settlement, and in
2          particular, where the defendants offer a settlement conditioned on the waiver,
3          partial waiver or compromise of fees or costs and Attorneys are unwilling to
           agree to the waiver, partial waiver or compromise. Client understands that this
4          agreement to pay the reasonable value of Attorneys’ statutory fees may limit, or
           even nullify Client’s recovery, and dissuade her from agreeing to a settlement
5          with the defendants. For that reason, and others, Attorneys and Client both
6          prefer to have Client damages and Attorneys’ fees determined separately in any
           judgment or settlement, and both prefer to avoid “lump sum” settlement offers.
7          Client has been advised of the option of seeking additional legal counsel on the
           topic. Client expressly agrees to this provision because she knows that
8          otherwise Attorneys would be unwilling to enter into this agreement.
9
            Plaintiffs’ counsel is willing to modify the agreement with these terms, and proceed
10
     with plaintiffs’ claims in the litigation, if such terms resolve the issues identified by the
11
     Court. Plaintiffs have reviewed the proposed revised agreement, both are interested in
12
     pursuing their claims under a modified agreement, and both wish to know whether the
13
     proposed agreement satisfies the Court’s concerns. Plaintiff Gamble has consented to the
14
     proposed agreement. Plaintiff Kennedy is reviewing the terms further with independent
15
     counsel, and intends to complete that review before the August 29 compliance hearing.
16
     Plaintiffs’ counsel will supplement this statement when that has been completed.
17
                         ADEQUACY OF PUTATIVE CLASS COUNSEL
18
            Counsel is aware of the Court’s admonitions regarding adequacy of counsel, and –
19
     pursuant to the Court’s May 24, 2019, Order (ECF 112) – he has undertaken responsibility
20
     to remedy the issues identified by the Court. He has also intended to fulfill duties of
21
     putative class counsel, and ultimately to obtain additional legal resources to do so. He
22
     cannot change the fact that he is a sole practitioner with responsibilities in other cases, or
23
     that a plaintiffs’ practice often requires work on multiple cases with little prediction as to
24
     the ebb and flow of work. Counsel has tried to schedule work, and ask for time adjustments,
25
     so that focused time can be spent to complete substantial briefing and argument that
26
     constitute the practice of law. In this case, he has sought stipulations, and he has filed
27
     contested extension requests before the due date. He has received extensions of time, and he
28
     has been denied extensions, but has complied with the Court’s orders either way.


                          Statement of Compliance re Order on Rule 16 Motion – Page 8
 1         From the start, plaintiffs’ counsel has contemplated that additional legal resources
 2 would be needed to prosecute the case through class certification, and that adequacy of class
 3 counsel would be an issue in that proceeding. Counsel anticipated that, initially, he would
 4 be able to meet substantial litigation responsibilities without additional legal resources,
 5 including superior court litigation, opposing motions to dismiss and strike, initial
 6 disclosures, Rule 16 motion, discovery plan and preparations for the discovery conference.
 7 At the same time, it was (and is) conceivable the parties might resolve the case by settling
 8 plaintiffs’ individual claims in conference with Magistrate Judge Spero. As such, counsel
 9 thought plaintiffs would have until the time of the class certification motion to bring on
10 additional lawyers, when counsel would seek certification as class counsel.
11         Since the Court’s May 24 Order, however, counsel has undertaken efforts to
12 associate additional counsel forthwith. Despite significant progress in that regard, the efforts
13 have been complicated by the advent of the Court’s order staying the action, and the
14 prospect for settlement at a conference initially scheduled for August 29 (but now vacated).
15 Plaintiffs’ counsel has scheduled additional conferences to occur in the near future, and will
16 continue his efforts to obtain additional legal resources until the litigation is complete.
17         Plaintiffs suggest that the Court leave in place the stay until the matter of the
18 proposed revised retainer agreement is resolved. Thereafter, if those issues are resolved,
19 plaintiffs suggest that the Court hold a status conference with the parties to determine
20 whether the stay should remain while the parties reschedule their conference with
21 Magistrate Judge Spero. Either way, plaintiffs request that the Court defer the question of
22 adequacy of counsel as class counsel until the class certification motion.
23         In the event that the Court finds the case not suitable as a class action then, or at this
24 juncture, putative class members would face the restart of their statutes of limitations, and
25 would have to decide whether to seek to intervene here, or file separate lawsuits. In the
26 event that the case is dismissed due to a settlement, putative class members still would have
27 the option of filing their own lawsuits elsewhere.
28



                         Statement of Compliance re Order on Rule 16 Motion – Page 9
 1                                          CONCLUSION
 2          Plaintiffs have reviewed the Court’s July 19, 2019, Order, have been advised to seek
 3 advice from independent counsel, and are interested in pursuing the litigation under a
 4 revised retainer agreement, if it satisfies the concerns raised by the Court regarding conflict
 5 of interests. Plaintiffs’ counsel intends to associate additional lawyers to work on this case,
 6 and requests that the issue of adequacy of counsel – as class counsel – be deferred until the
 7 time of class certification. Plaintiffs suggest that the Court maintain the stay until the matter
 8 of the retainer agreement is resolved, and that thereafter the Court hold a status conference
 9 with the parties to address case scheduling and lifting of the stay.
10                                       Respectfully submitted,
11 Dated: August 23, 2019                LAW OFFICE OF JEREMY L. FRIEDMAN
12
                                          By: /s/Jeremy L. Friedman
13                                            Jeremy L. Friedman
                                              Attorney for plaintiff Lunell Gamble
14
                                  DECLARATION OF COUNSEL
15
            I, Jeremy L. Friedman, declare and state:
16
            1. I am attorney of record for named plaintiffs and the putative class in this case. I
17
     make this declaration in response to the Court’s July 19, 2019, Order requiring certification
18
     of compliance after ruling on plaintiffs’ Rule 16 motion. This declaration is based upon my
19
     own personal knowledge. If called as a witness, I would and could testify competently to
20
     the following matters.
21
            2. On the day that I received notice of the Court’s July 19 Order, I spoke to both
22
     plaintiffs about it, and within a day or so thereafter was able to send them a copy of the
23
     order. Both plaintiffs were advised to seek advice from independent counsel regarding the
24
     order and the retainer agreement.
25
            3. It is not my desire or intention to go forward representing any client if my
26
     contract puts me in a conflict. It was my desire to avoid potential conflicts during settlement
27
     discussions that prompted me to bring the Rule 16 motion in the first instance. At the same
28
     time, I have no intention of abandoning the plaintiffs in this case. Instead, I want to continue

                         Statement of Compliance re Order on Rule 16 Motion – Page 10
 1 representing them – with their consent, obviously – under a retainer agreement that meets
 2 the Court’s concerns and protects my rights as permitted by law and rules of ethics.
 3         4. Since the time of the order, I have had several communications with plaintiffs, in
 4 person, through texts and over the telephone. Both indicated to me that they too would like
 5 to continue pursuing the litigation under a revised retainer agreement, if such an agreement
 6 satisfies the concerns raised by the Court.
 7         5. I have prepared a proposed revised retainer agreement for the plaintiffs to review,
 8 in a redline version so that they can see what edits and additions have been made. The terms
 9 of the initial agreement and revised proposed agreement recounted in this statement – with
10 additions in highlight – are true and accurate of my own knowledge. I have reviewed the
11 Order and the proposed agreement with both plaintiffs. Plaintiff Gamble has signed the
12 agreement. Plaintiff Kennedy has reviewed it favorably, but intends to continue reviewing it
13 with independent counsel as soon as possible, before August 29. I intend to file a
14 supplement to this statement with that information before the compliance hearing, and I will
15 be prepared to attend on that date if the compliance hearing is not vacated by the Court.
16         6. From the start of the case, I have discussed possible association of attorneys at
17 times. I redoubled my efforts to obtain additional legal resources after the Court’s May 24,
18 2019, Order. One set of discussions was close to completion, but was complicated after
19 ruling on the Rule 16 motion, as well as by the prospect of individual plaintiff settlements in
20 August. It is my intention to continue to search for additional legal resources; I have
21 scheduled conferences with lawyers to occur in the coming days and weeks; and I believe
22 that I would be able to associate additional attorneys prior to the bringing of a class
23 certification motion in this case.
24         7. Since the start of the case, I have received several telephone calls from other
25 African American employees or former employees of defendant seeking legal counsel over
26 their terminations or failure to promote. It is my understanding that several individuals
27 would be interested in intervening in this action if class certification is denied, or if the class
28 allegations were dropped.



                         Statement of Compliance re Order on Rule 16 Motion – Page 11
1           I declare under penalty of perjury that the foregoing is true and correct. Executed
2 this 23rd day of August, 2019.
3                                               /s/Jeremy L. Friedman
                                                Jeremy L. Friedman
4
                                   CERTIFICATE OF SERVICE
5
            I hereby certify that the foregoing was filed with the Clerk of the Court for the
6
     Northern District of California, by using the CM/ECF system. I certify that all participants
7
     in the case are registered CM/ECF users and that service will be accomplished by the
8
     CM/ECF system.
9
                                                /s/ Jeremy L. Friedman
10                                              Jeremy L. Friedman
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                         Statement of Compliance re Order on Rule 16 Motion – Page 12
